         Case 2:19-cv-00007-MCE-CKD Document 34 Filed 04/29/20 Page 1 of 3

 1   JOHN M. LUEBBERKE, City Attorney
     State Bar No. 164893
 2   JAMIL GHANNAM, Deputy City Attorney
     State Bar No. 300730
 3   425 N. El Dorado Street, 2nd Floor
     Stockton, CA 95202
 4   Telephone: (209) 937-8333
     Facsimile: (209) 937-8898
 5
     Attorneys for Defendants
 6   CITY OF STOCKTON, STOCKTON POLICE DEPARTMENT,
     ERIC JONES, KEVIN JAYE HACHLER, ERIC B. HOWARD,
 7   MICHAEL GANDY, CONNER NELSON, and SGT. UNDERWOOD

 8
                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
          FRANCISCO DUARTE AND                           )       Case No. 2:19-cv-00007-MCE-CKD
11        ALEJANDRO GUTIERREZ,                           )
                                                         )       STIPULATION AND ORDER TO
12                        Plaintiffs,                    )       AMEND PRE-TRIAL
                                                         )       DISCOVERY/SCHEDULING ORDER
13        vs.                                            )       AT DOC. 32
                                                         )
14        CITY OF STOCKTON, et al.,                      )
                                                         )
15                        Defendants.                    )
                                                         )
16

17              The coronavirus (COVID-19) pandemic has been declared a regional and national health
18   emergency.
                Courts are necessarily reducing activities, limiting public access and delaying trials.
19
                As of this stipulation numerous counties in California, including San Francisco, Alameda,
20
     San Joaquin and Sacramento County, and the State of California have issued public health orders
21
     pursuant to Cal. Health and Safety Code, § 120295, et seq. (see e.g., Executive Order N-33-20,1
22   Order of San Joaquin County Public Health Officer2) requiring the public to shelter in place.
23              Numerous non-essential businesses, including that of court reporters, have been ordered to
24   suspend operation.

25              Prior to the issuance of these public health orders the parties noticed depositions in this
     matter. Plaintiffs’ deposition for the Person Most Knowledgeable on behalf of defendant City of
26
     Stockton on the operation and use of police body worn cameras, was originally calendared for
27

28   1
         https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf
     2
         https://www.sjgov.org/WorkArea/DownloadAsset.aspx?id=32463
                                                             1

         STIPULATION AND PROPOSED ORDER TO AMEND PRE-TRIAL DISCOVERY/SCHEDULING ORDER AT DOC. 32
     Case 2:19-cv-00007-MCE-CKD Document 34 Filed 04/29/20 Page 2 of 3

 1   March 24, 2020 and had been tentatively continued to April 21, 2020. Defendants’ noticed

 2   depositions to complete the deposition of Plaintiff Alejandro Gutierrez and conduct the deposition
     of Plaintiff Francisco Duarte, originally calendared for March 26, 2020 were tentatively continued
 3
     to April 23, 2020. Due to the continued imposition of shelter in place orders, closing of non-
 4
     essential businesses and recommended social distancing to curb the spread of the COVID-19
 5
     pandemic, conducting these depositions is not reasonably practicable in light of these governmental
 6   health and safety orders.
 7          Due to the COVID-19 pandemic, the parties previously had to extend the discovery
 8   deadlines in this matter. (See Docs. 31, 32.) In light of the foregoing and continued conditions due

 9   to the COVID-19 pandemic, the parties believe that there is good cause to extend all pretrial
     discovery by as follows for the purpose of completing the above depositions:
10
                                         CURRENT DEADLINE                 MODIFIED DEADLINE
11     Non-Expert Discovery                  May 1, 2020                      June 5, 2020
       Cutoff
12
       Expert Witness Disclosure                July 3, 2020                   August 7, 2020
13     Rebuttal Witness Disclosure             July 31, 2020                  September 4, 2020
       Dispositive Motion Filing              October 2, 2020                 November 6, 2020
14     Deadline
15          Respectfully submitted
16   Dated: April 20, 2020                         JOHN M. LUEBBERKE
                                                   CITY ATTORNEY
17

18                                                 BY     /s/ Jamil R. Ghannam
                                                          JAMIL GHANNAM
19                                                        DEPUTY CITY ATTORNEY
                                                          Attorneys for Defendants
20                                                        CITY OF STOCKTON, STOCKTON
                                                          POLICE DEPARTMENT, ERIC JONES,
21                                                        KEVIN JAYE HACHLER, ERIC B.
                                                          HOWARD, MICHAEL GANDY, CONNER
22                                                        NELSON, and SGT. UNDERWOOD
23
     Dated: April 20, 2020                         LAW OFFICE OF YOLANDA HUANG
24

25                                                 By: /s/ Yoland Huang as authorized April 20, 2020
                                                       YOLANDA HUANG
26                                                     Attorneys for Plaintiffs
                                                       FRANCISCO DUARTE and ALEJANDRO
27                                                     GUTIERREZ
28

                                                      2

      STIPULATION AND PROPOSED ORDER TO AMEND PRE-TRIAL DISCOVERY/SCHEDULING ORDER AT DOC. 32
     Case 2:19-cv-00007-MCE-CKD Document 34 Filed 04/29/20 Page 3 of 3

 1                                              ORDER

 2

 3          Pursuant to the stipulation of the parties and finding good cause therefor, IT IS HEREBY

 4   ORDERED that the scheduling order (Doc. 32) shall be modified as follows:

 5

 6                                     CURRENT DEADLINE                MODIFIED DEADLINE
       Non-Expert Discovery                May 1, 2020                     June 5, 2020
 7     Cutoff
 8     Expert Witness Disclosure              July 3, 2020                  August 7, 2020
       Rebuttal Witness Disclosure           July 31, 2020                 September 4, 2020
 9     Dispositive Motion Filing            October 2, 2020                November 6, 2020
       Deadline
10

11          IT IS SO ORDERED.
12   Dated: April 28, 2020
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    3

      STIPULATION AND PROPOSED ORDER TO AMEND PRE-TRIAL DISCOVERY/SCHEDULING ORDER AT DOC. 32
